Exhibit 10.1

CREDIT AGREEMENT

Dated as of March 7, 2008

between

BROOKE CREDIT CORPORATION

and

FIRST STATE BANK



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

Article I. DEFINITIONS AND ACCOUNTING TERMS

   1    1.01    Defined Terms    1    1.02    Other Interpretive Provisions    9
   1.03    Accounting Terms    9    1.04    Rounding    10    1.05    References
to Agreements and Laws    10

Article II. THE TERM LOAN

   10    2.01    Term Loan    10    2.02    Prepayments    11    2.03   
Repayment of Term Loan    11    2.04    Interest    11    2.05    Fees    11   
2.06    Computation of Interest and Fees    11    2.07    Evidence of Debt    11
   2.08    Payments Generally    11

Article III. CONDITIONS PRECEDENT TO THE TERM LOAN

   12    3.01    Conditions of the Term Loan    12

Article IV. REPRESENTATIONS AND WARRANTIES

   14    4.01    Existence, Qualification and Power; Compliance with Laws    14
   4.02    Authorization; No Contravention    14    4.03    Governmental
Authorization    14    4.04    Binding Effect    14    4.05    Financial
Statements; No Material Adverse Effect    14    4.06    Litigation    15    4.07
   No Default    15    4.08    Ownership of Property; Liens    15    4.09   
Accounts    15    4.10    Absence of Undisclosed Liabilities    15    4.11   
Insurance    15    4.12    Taxes    15    4.13    ERISA Compliance    16    4.14
   Subsidiaries    16    4.15    Disclosure    16    4.16    Compliance with
Laws    16    4.17    Margin Regulations; Investment Company Act; Public Utility
Holding Company Act    16    4.18    Tax Shelter Regulations    17

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.19    Rights in Collateral; Priority of Liens    17   
4.20    Special Purpose Entities; Securitizations    17    4.21    Organization
Charts    18    4.22    Solvency    18    4.23    Brokers    18    4.24    No
Affiliate Debt    18    4.25    Monthly Distributions    18

Article V. AFFIRMATIVE COVENANTS

   18    5.01    Financial Statements    18    5.02    Certificates; Other
Information    19    5.03    Notices    19    5.04    Payment of Obligations   
20    5.05    Preservation of Existence, Etc    20    5.06    Maintenance of
Properties    20    5.07    Maintenance of Insurance    20    5.08    Compliance
with Laws and Contractual Obligations    21    5.09    Books and Records    21
   5.10    Inspection Rights    21    5.11    Use of Proceeds    21    5.12   
Financial Covenants    21    5.13    Maintenance of Net Loans    21    5.14   
Collateral Records    21    5.15    Security Interests    22    5.16    Servicer
Reports, Etc.    22    5.17    Cash Collateral Account    24

Article VI. NEGATIVE COVENANTS

   25    6.01    Liens    25    6.02    Investments    27    6.03   
Indebtedness    27    6.04    Fundamental Changes    28    6.05    Corporate
Changes    28    6.06    Dispositions    28    6.07    Transactions with
Affiliates    29    6.08    Margin Regulations    29    6.09    Hedge Agreements
   29    6.10    Distributions    29

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page      6.11    Borrower Accounts    29      6.12   
Subsidiary    29      6.13    Amendments or Modifications    29      6.14    New
Accounts    29 Article VII. EVENTS OF DEFAULT AND REMEDIES    30      7.01   
Events of Default    30      7.02    Remedies Upon Event of Default    31     
7.03    Application of Funds    32 Article VIII. MISCELLANEOUS    32      8.01
   Amendments, Etc.    32      8.02    Notices and Other Communications;
Facsimile Copies    32      8.03    No Waiver; Cumulative Remedies    33     
8.04    Attorney Costs, Expenses and Taxes    33      8.05    Indemnification by
Borrower    33      8.06    Payments Set Aside    34      8.07    Successors and
Assigns    34      8.08    Set-off    34      8.09    Interest Rate Limitation
   34      8.10    Counterparts    35      8.11    Integration    35      8.12
   Survival of Representations and Warranties    35      8.13    Severability   
35      8.14    Governing Law; Submission to Jurisdiction    35      8.15   
Waiver of Right to Trial by Jury    36      8.16    Time of the Essence    36
     8.17    Notice Required Pursuant to Nebraska Law    36 SIGNATURES    i

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 7, 2008, between
BROOKE CREDIT CORPORATION, a Delaware corporation (“Borrower”) and FIRST STATE
BANK, a banking corporation organized under the laws of the State of Nebraska
(the “Bank”).

Borrower has requested that the Bank provide a term loan, and the Bank is
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Actual Remaining Cash Flow Value” shall have the meaning provided in
Section 5.17.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or equivalent governing body of such
Person.

“Agreement” has the meaning set forth in the preamble.

“Applicable Margin” means 1.75% per annum.

“Applicable Rate” means, from time to time, a per annum rate equal to the
greater of (a) 7.25%, or (b) the sum of the Prime Rate plus the Applicable
Margin.

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel of the Bank.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Borrower
and its Subsidiaries, including the notes thereto.

“Bank’s Office” means Bank’s address and, as appropriate, account as set forth
on Schedule 8.02, or such other address or account as the Bank may from time to
time notify Borrower.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Account” means Borrower’s Account No. 321135 maintained with Bank.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Bank’s Office is located.

“Cash Collateral Account” shall have the meaning provided in Section 5.17.

 

First State Bank/Brooke Credit Agreement

1



--------------------------------------------------------------------------------

“Cash Collateral Release Condition” shall have the meaning provided in
Section 5.17.

“Change of Control” means, with respect to the Borrower at any time any person
(other than the Parent), directly or indirectly, obtains ownership of more than
66% of the voting stock of the Borrower (or such lower amount which constitutes
a supermajority under Borrower’s governing documents, if applicable).

“Change of Management” means any situation where either of the current Chief
Executive Officer/President, Chief Financial Officer or Chief Operating
Officer/Chairman of the Board of the Borrower ceases to be actively employed by
Borrower in such position and shall have not have been replaced with a qualified
successor within 150 days. The term “qualified successor” shall mean any person
that (a) has served for another entity in a capacity or position similar to that
of the position to be replaced, and (b) is satisfactory to a majority of the
members of the compensation committee of the Borrower’s board of directors.

“Closing Date” means March 7, 2008.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower, whether real or personal, tangible or intangible, in which
a Lien is granted or purported to be granted pursuant to the Collateral
Documents.

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to the Bank in Collateral
securing all or part of the Obligations each in form and substance satisfactory
to the Bank.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated Subsidiaries” means Subsidiaries of Borrower whose finances, for
accounting purposes, are required under GAAP to be consolidated with Borrowers.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the lesser of: (i) the Applicable
Rate plus 5% per annum, or (b) the Maximum Rate.

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Borrower to the Bank or any Affiliate of the Bank arising pursuant to any
deposit, lock box or cash management arrangements entered into by the Bank or
any Affiliate of the Bank with the Borrower, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation, indebtedness, and liabilities of the
Borrower to repay any credit extended in connection with such arrangements,
interest thereon, and all fees, costs, and expenses (including attorneys’ fees
and expenses) provided for in the documentation executed in connection
therewith.

 

First State Bank/Brooke Credit Agreement

2



--------------------------------------------------------------------------------

“Direction Letters” shall mean those letters attached hereto as Exhibit C by or
among Borrower, the Securitization Entities, and the applicable securitization
trustees (and any other Person, as applicable), directing payments to be
deposited in accounts maintained at Bank in the name of each Securitization
Entity, and directing payment by such Securitization Entity to the Borrower to
be deposited into the Borrower Account with Bank all in accordance with the
terms thereof.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Dollar” and “$” mean lawful money of the United States.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 7.01.

“Existing 5/3 Facility” shall have the meaning provided in Section 5.17.

“Existing Debt Facilities” means the obligations of the Borrower under the Note
and Warrant Purchase Agreement dated as of October 31, 2006, as amended, by and
among the Borrower and Falcon Mezzanine Partners, II, LP et al and the Business
Loan Agreement dated as of November 14, 2006, as amended, between the Borrower
and Home Federal Savings and Loan Association of Nebraska.

“Fee Letter” means the letter agreement between the Borrower and the Bank dated
as of February 8, 2008, as amended.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

First State Bank/Brooke Credit Agreement

3



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hedge Agreement” shall mean any interest rate swap, cap, collar or other
similar hedging agreement.

“Indebtedness” means, as to any Person at a particular time, all of the
following, (without duplication) whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, letters of
credit or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) net obligations of such Person under any Hedge Agreement;

(f) capital leases; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

First State Bank/Brooke Credit Agreement

4



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified in Section 8.05.

“Indemnitees” has the meaning specified in Section 8.05.

“Indenture” shall have the meaning set forth in Section 4.20.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuer” shall have the meaning set forth in Section 4.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, the Note, the Collateral Documents, the
Direction Letters and all other agreements, documents, instruments, and
certificates of the Borrowers delivered to, or in favor of, the Bank under this
Agreement or in connection herewith or therewith, including, without limitation,
all agreements, documents, instruments, certificates and delivered in connection
with the extension of the Term Loan by the Bank hereunder.

“Loans” shall mean commercial loans made by the Borrower in the ordinary course
of the Borrower’s business to insurance agents and agencies, financial services
providers, funeral homes and others originated and/or serviced by Borrower and,
as the context may require, shall include all Loan Files and other documentation
related thereto and collateral therefor.

“Master Indenture” shall have the meaning provided in Section 5.17.

“Material Adverse Effect” means the effect of any event or condition which,
alone or when taken together with other events or conditions previously
occurring or existing concurrently therewith (a) has or would reasonably be
expected to have a material adverse change in, or a material adverse effect
upon, the operations, business, properties, liabilities (actual and contingent),
condition (financial or otherwise) or prospects of Borrower or Borrower and its
Subsidiaries taken as a whole; (b) impairs or would reasonably be expected to
impair in any material respect the Collateral or the value thereof or the
Borrower’s rights thereto or the Bank’s interest therein or the priority of the
Bank’s interest therein; (c) impairs or would reasonably be expected to impair
in any material respect the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; (d) has or would reasonably be
expected to have a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party; or (e) impairs or would reasonably be expected to impair in any
material manner the ability of the Bank to enforce any covenant or agreement in
the Loan Documents or to collect the obligations of the Borrower thereunder.

 

First State Bank/Brooke Credit Agreement

5



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 8.09.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Loans” shall mean those Loans owned by Borrower free and clear of any Liens
(other than Liens in favor of the Bank): (a) which are not
Purchased/Participated Loans, (b) which are listed by Borrower in its “Pass”
classification category as in effect as of the date of this Agreement or other
similar or higher category maintained from time to time by Borrower (or, in the
case of not more than 30% of such Loans, are listed by Borrower in its “Watch”
classification category as in effect as of the date of this Agreement or other
similar or higher category maintained from time to time by Borrower), and
(c) for which all Loan Files and related documentation are in the possession of
Borrower (which may include possession on behalf of Borrower by a custodian or
collateral agent with appropriate authority).

“Note” means promissory note made by Borrower in favor of the Bank evidencing
the Term Loan made by the Bank, substantially in the form of Exhibit A.

“Noteholders” shall have the meaning set forth in Section 4.20.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Term Loan or Deposit Obligations, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Parent” shall mean Brooke Corporation, a Delaware corporation.

“Participant” has the meaning specified in Section 8.07(b).

“Participation Agreement” means an agreement between the Bank and any
Participant in form and substance acceptable to the Bank.

“Payment Date” means the tenth (10th) day of each month, commencing on April 10,
2008, and the Term Loan Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

First State Bank/Brooke Credit Agreement

6



--------------------------------------------------------------------------------

“Permitted Indebtedness” shall mean and include any Indebtedness incurred for
the purpose of originating Loans or financing all or any part of the purchase
price of any Loans, and any renewals, extensions or refinancings thereof;
provided, however, that in each such case such Indebtedness is not in excess of
the value of the underlying Loans, and is secured solely, if at all, by a lien
on such Loans.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pledged Securitization Entities” shall have the meaning given to such term in
the Security Agreement.

“Prime Rate” means a fluctuating rate of interest equal to the Prime Rate, as
published in the “Money Rates” section of The Wall Street Journal, on each
Business Day, or if such day is not a Business Day, on the immediately preceding
Business Day or if such rate is not published or available, such other rate of
interest as determined by the Bank by referenced to any other nationally
recognized financial publication or financial institution which provides a daily
quotation of a “prime rate”.

“Purchased/Participated Loans” means any Loan or portion or participation
interest therein which is sold to any Person; provided, that (1) the sale
is closed in a manner consistent with that of an arm’s length transaction,
(2) the sale price is at least the fair market value of the Loan sold or
participated, and (3) no Default or Event of Default shall occur as a result
thereof.

“Replacement Credit Facility” shall have the meaning provided in Section 5.17.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Remaining Cash Flow Value” shall have the meaning provided in
Section 5.17.

“Responsible Officer” means the Chief Executive Officer/President, Chief
Financial Officer or Chief Operating Officer/Chairman of the Board of the
Borrower.

“Retained Cash Collateral Requirement” shall have the meaning provided in
Section 5.17.

“Sale and Servicing Agreement” shall have the meaning set forth in Section 4.20.

“Securitization” shall have the meaning set forth in Section 4.20.

“Securitization Documents” shall have the meaning set forth in Section 4.20.

“Securitization Entities” shall have the meaning given to such term in the
Security Agreement.

“Securitized Loans” shall have the meaning set forth in Section 4.20.

“Securitized Notes” shall have the meaning set forth in Section 4.20.

“Security Agreement” shall mean that Security Agreement dated as of the date
hereof given by Borrower to Bank, as the same may be amended from time to time.

 

First State Bank/Brooke Credit Agreement

7



--------------------------------------------------------------------------------

“Seller” shall have the meaning set forth in Section 4.20.

“Servicer” shall have the meaning set forth in Section 4.20.

“SPE” shall have the meaning set forth in Section 4.20.

“Subservicing Agreement” shall have the meaning set forth in Section 4.20.

“Subservicer” shall have the meaning set forth in Section 4.20.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means the excess of total assets over total liabilities,
total assets and total liabilities each to be determined in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in Section 5.01, excluding, however, from the determination of total
assets:

(i) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles,

(ii) treasury stock,

(iii) other than (x) securities representing the Borrower’s membership interests
in the Securitization Entities and (y) the “Interest-Only Strip Receivables”
representing Borrower’s retained interest in Loans which are sold or
participated to unrelated parties (as shown on the Borrower’s audited balance
sheet), securities which are not readily marketable,

(iv) other than the Cash Collateral Account, cash held in a sinking or other
analogous fund established for the purpose of redemption, retirement or
prepayment of capital stock or any debt,

(v) any write-up in the book value of any asset resulting from a revaluation
thereof subsequent to the Closing Date (except to the extent supported by an
appraisal or other valuation reasonably acceptable to Bank),

(vi) any Indebtedness or other obligations owed to the Borrower by any Affiliate
or Subsidiary (other than Consolidated Subsidiaries), and

(vii) other than (x) “Servicing Assets, Net” (as shown on the Borrower’s audited
balance sheet), and (y) deferred charges not to exceed $1,000,000 incurred by
Borrower in connection with this Agreement and the transactions contemplated
hereby, any items not included in clauses (i) through (vi) above which are
treated as intangibles in conformity with GAAP.

“Term Loan” has the meaning specified in Section 2.01.

 

First State Bank/Brooke Credit Agreement

8



--------------------------------------------------------------------------------

“Term Loan 1” has the meaning specified in Section 2.01.

“Term Loan 1 Participated Amount” shall have the meaning provided in
Section 2.01.

“Term Loan 2” has the meaning specified in Section 2.01.

“Term Loan 2 Closing Date” means the date of closing and funding of Term Loan 2
after satisfaction of the conditions precedent set forth in Section 3.01(b). The
Term Loan 2 Closing Date shall be on a Payment Date.

“Term Loan Commitment” means, as to the Bank, its obligation to make the Term
Loan to Borrower pursuant to Section 2.01 in the amount of Fifty-two Million
Five Hundred Thousand Dollars ($52,500,000).

“Term Loan Maturity Date” means February 28, 2013.

“Threshold Amount” means $250,000.

“Trustee” shall have the meaning set forth in Section 4.20.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States,” and “U.S.” mean the United States of America.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears; (iii) the term “including” is by way of example and not limitation; and
(iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Bank shall so request, the Bank and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the

 

First State Bank/Brooke Credit Agreement

9



--------------------------------------------------------------------------------

original intent thereof in light of such change in GAAP (subject to the approval
of the Bank); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) Borrower shall provide to the Bank financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

ARTICLE II. THE TERM LOAN.

2.01 Term Loan.

(a) Subject to the terms and conditions set forth herein, the Bank agrees to
make a loan (such loan, “Term Loan 1”) to Borrower in a single advance, in an
aggregate amount not to exceed the lesser of the Term Loan Commitment or the
amount of participations committed and funded pursuant to executed Participation
Agreements as of the date which is one (1) Business Day prior to the Closing
Date (such lesser amount, the “Term Loan 1 Participated Amount”).

(b) Subject to the terms and conditions set forth herein, the Bank agrees to
make a loan (such loan, “Term Loan 2”) to Borrower in a single advance, in an
aggregate amount not to exceed the difference, if any, between the Term Loan
Commitment and the original principal amount of Term Loan 1. Unless otherwise
indicated, Term Loan 1 and Term Loan 2 (if any) are together referred to as the
“Term Loan”.

2.02 Prepayments.

(a) Subject to subparagraph (c) below, all amounts in the Borrower Account on
each Payment Date in excess of the amounts then due to Bank under this Agreement
shall be applied as a partial prepayment of the Term Loan and Borrower hereby
authorizes and directs Bank to make such prepayment on each Payment Date.

(b) Subject to subparagraph (c) below, Borrower may, at any time or from time to
time, otherwise voluntarily prepay the Term Loan in whole or in part, without
premium or penalty (provided that Borrower shall provide Bank not less than
forty-five (45) days advance written notice of its intent to prepay if the
prepayment is in an amount in excess of $5,000,000). Each notice of prepayment
shall specify the date of prepayment and amount of such prepayment. If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c) Upon and subject to the terms of Section 5.01(17), Borrower shall prepay the
Term Loan as provided in such section.

 

First State Bank/Brooke Credit Agreement

10



--------------------------------------------------------------------------------

(d) Any prepayment (other than a prepayment of the Term Loan in full) shall be
in the minimum amount of $100,000 and integral multiples of $100,000 in excess
thereof.

2.03 Repayment of Term Loan. Borrower shall repay to the Bank the principal
amount of the Term Loan in equal monthly principal payments equal to $875,000.00
on each Payment Date with all remaining unpaid principal (and any accrued and
unpaid interest) due and payable in full on the Term Loan Maturity Date.

2.04 Interest.

(a) Subject to the provisions of subsection (b) below, the Term Loan shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the Applicable Rate.

(b) If any amount payable by Borrower under any Loan Document is not paid when
due (taking into account any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists (or after acceleration), Borrower shall pay
interest on the principal amount of all outstanding Obligations then payable at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on the Term Loan shall be due and payable in arrears on each
Payment Date and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

(d) As and to the extent that Participants have funded their respective
participations in advance of the Closing Date (or Term Loan 2 Closing Date, as
applicable), Borrower agrees to pay interest on the amounts of such
participations from the date of funding through and including the Closing Date
(or Term Loan 2 Closing Date, as applicable) at the Applicable Rate.

2.05 Fees. The Borrower shall pay to the Bank the fees required by the Fee
Letter.

2.06 Computation of Interest and Fees. Computations of interest on the Term Loan
shall be made on the basis of a year of 360 days and the actual number of days
elapsed.

2.07 Evidence of Debt. The Term Loan made by the Bank shall be evidenced by one
or more accounts or records maintained by the Bank in the ordinary course of
business. The accounts or records maintained by the Bank shall be conclusive
absent manifest error of the amount of the Term Loan made by the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower hereunder to pay any amount owing with respect to the Obligations. The
Bank may attach schedules to the Note and endorse thereon the date, amount and
maturity of the Term Loan and payments with respect thereto.

2.08 Payments Generally.

(a) (i) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to the Bank at the Bank’s Office in Dollars and in immediately available
funds not later than 12:00 noon, Central time, on the date specified herein. All
payments received by the Bank after 12:00 noon, Central time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. (ii) On each date when the payment of any principal,
interest or fees are due hereunder or under the Note, Borrower hereby authorizes
the Bank to deduct automatically all principal, interest or fees when due
hereunder or under the Note from the Borrower Account.

 

First State Bank/Brooke Credit Agreement

11



--------------------------------------------------------------------------------

(b) If any payment to be made by Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

ARTICLE III. CONDITIONS PRECEDENT TO THE TERM LOAN

3.01 Conditions of Term Loan. The obligation of the Bank to make the Term Loan
hereunder is subject to satisfaction of the following conditions precedent:

(a) The obligation of the Bank to make Term Loan 1 hereunder is subject to
satisfaction of the following conditions precedent:

(i)The Bank’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Bank and its legal counsel:

(A) executed counterparts of this Agreement, sufficient in number for
distribution to the Bank and Borrower;

(B) the Note executed by Borrower;

(C) the other Loan Documents duly executed by the Parties thereto;

(D) such documents as may be necessary or appropriate to perfect the Bank’s
interest in the Collateral (including, without limitation, UCC-1 financing
statements and deposit account control agreements) and the execution, delivery
and/or filing of the same, as applicable, and delivery to Bank of the original
certificates representing the Borrower’s interest in the Securitization Entities
constituting a part of the Collateral;

(E) UCC searches acceptable to the Bank indicating that the Collateral is not
subject to any Lien (other than those Liens permitted hereunder) and other
searches concerning the Borrower and/or the Collateral as may be requested by
Bank (the results of which shall be satisfactory to Bank in Bank’s discretion);

(F) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the Bank
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which the Borrower is a party;

(G) such documents and certificates as the Bank may reasonably require to
evidence that the Borrower is duly organized or formed and that Borrower is,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(H) an opinion of counsel to the Borrower acceptable to the Bank, addressed to
the Bank, as to such matters concerning the Borrower, the Securitization
Entities and the Loan Documents in form and substance reasonably satisfactory to
the Bank; and

 

First State Bank/Brooke Credit Agreement

12



--------------------------------------------------------------------------------

(I) such other assurances, certificates, documents, consents, evidence of
perfection of all Liens securing the Obligations or opinions as the Bank
reasonably may require.

(ii) Any fees required to be paid on or before the Closing Date shall have been
paid.

(iii) Unless waived by the Bank, Borrower shall have paid all Attorney Costs to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
relating to Term Loan 1 (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and the Bank).

(iv) The Closing Date shall have occurred on or before March 7, 2008.

(v) The repayment of the Existing Debt Facilities and the receipt of duly
executed payoff letters, in form and substance satisfactory to Bank, signed by
the holders of each of the Existing Debt Facilities evidencing repayment in full
of all obligations of Borrower thereunder, together with (a) forms of UCC-3 or
other appropriate termination statements releasing all liens of the secured
party in connection with each of the Existing Debt Facilities (and express
authorization to file the same), and (b) termination of all blocked account
agreements, direction letters, bank agency agreements or other similar
agreements or arrangements or arrangements in favor of each secured party in
connection with the Existing Debt Facilities.

(vi) No Material Adverse Effect shall have occurred and be continuing.

(vii) A certificate, dated as of the Business Day immediately preceding the
Closing Date, certifying: (i) Borrower’s Tangible Net Worth as of a recent date
acceptable to Bank, (ii) the aggregate amount of Net Loans held by Borrower as
of such date, (iii) certifying that, to the best knowledge of the Responsible
Officers, no material adverse change has occurred with respect to the
information described in clauses (i) and (ii), and (iv) otherwise certifying
that as of such date Borrower is not in violation of any of the terms of this
Agreement.

(viii) Receipt by the Bank of Participation Agreements in an amount as required
by the Bank and the timely funding on or before the Closing Date of each such
Participant’s portion of Term Loan 1.

(a) The obligation of the Bank to make Term Loan 2 hereunder is subject to
satisfaction of the following conditions precedent and the occurrence of the
Term Loan 2 Closing Date on or before June 10, 2008:

(i) Receipt by the Bank of duly executed Participation Agreements in an amount
equal to Term Loan 2 as required by the Bank and the timely funding on or before
the Term Loan 2 Closing Date of each such Participant’s portion of Term Loan 2.

(ii) No Material Adverse Effect, Event of Default, or other act, event or
circumstance which could, with the passage of time or the giving of notice or
both, constitute an Event of Default, shall have occurred and be continuing.

(iii) Unless waived by the Bank, Borrower shall have paid all Attorney Costs to
the extent invoiced prior to or on the date of closing of Term Loan 2, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings relating to Term Loan 2 (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower and the Bank).

 

First State Bank/Brooke Credit Agreement

13



--------------------------------------------------------------------------------

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Bank that:

4.01 Existence, Qualification and Power; Compliance with Laws. The Borrower and
each of its Subsidiaries (a) is duly organized or formed, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

4.02 Authorization; No Contravention. The execution, delivery and performance by
Borrower and any Subsidiary, as applicable, of each Loan Document to which the
Borrower or any such Subsidiary is a party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (i) any Contractual Obligation to which it is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which it or its property is subject; or (c) violate any Law,
in each case, the result of which would reasonably be expected to cause a
Material Adverse Effect. Without limitation of the generality of the foregoing,
each Securitization Entity: (x) has full power and authority to execute and
perform the Direction Letters to which such Securitization Entity is a party,
and (y) has full power and authority to make the required distributions to
Borrower of all funds available to each Issuer for the payment of dividends in
accordance with its Organization Documents and the applicable Securitization
Documents.

4.03 Governmental Authorization. Except for the recording of the UCC financing
statements, in the office required for it to be effective, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Subsidiaries of this Agreement or any other Loan
Document to which such Person is a party.

4.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Borrower
and each Subsidiary which is a party to any Loan Document. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, and such Subsidiaries, as
applicable, enforceable against the Borrower and such Subsidiaries, as
applicable, in accordance with its terms, except as may be limited by
bankruptcy, solvency, fraudulent conveyance or transfer or similar laws
affecting creditors rights generally and principles of equity.

4.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Consolidated Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show or refer to all material indebtedness and other
liabilities, direct or contingent, of Borrower and its Consolidated Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

(b) The unaudited consolidated financial statements of Borrower and its
Consolidated Subsidiaries for the period ended December 31, 2007, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i)

 

First State Bank/Brooke Credit Agreement

14



--------------------------------------------------------------------------------

were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and; (ii) fairly
present the financial condition of Borrower and its Consolidated Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

4.06 Litigation. Except as specifically disclosed in Schedule 4.06 hereto, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or to the Collateral, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

4.07 No Default. Neither Borrower nor any Affiliate or Subsidiary is in default
under or with respect to any Contractual Obligation that could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

4.08 Ownership of Property; Liens. Each of Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real and personal property and intellectual property necessary or used in
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Borrower and its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 6.01.

4.09 Accounts. Schedule 4.09 lists all banks and other financial institutions at
which Borrower or any of its Subsidiaries maintains deposits and/or other
accounts, including any disbursement accounts, and such schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number.

4.10 Absence of Undisclosed Liabilities. Except as stated or adequately reserved
against in the Audited Financial Statements, or incurred as a result of or
arising out of the transactions contemplated under the Loan Documents, none of
Borrower or its Subsidiaries have any liability or obligation of any nature,
whether accrued, absolute, contingent or otherwise, asserted or unasserted,
known or unknown, that has had or would reasonably be expected to have a
Material Adverse Effect.

4.11 Insurance. The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower
(except as described below), in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where Borrower or
the applicable Subsidiary operates.

4.12 Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

First State Bank/Brooke Credit Agreement

15



--------------------------------------------------------------------------------

4.13 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

4.14 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 4.14 and has (and
expects to have) no equity investments in any other corporation or entity other
than those specifically disclosed in Part(b) of Schedule 4.14.

4.15 Disclosure. Borrower has disclosed to the Bank all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing, by electronic means, or orally) by or on behalf of the
Borrower or any of its Subsidiaries in connection with any Loan Document or the
Collateral in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

4.16 Compliance with Laws. Borrower and each Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

4.17 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act. Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Bank), or
extending credit for the purpose of purchasing or carrying margin stock. None of
Borrower, any Person Controlling Borrower, or any Subsidiary (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

First State Bank/Brooke Credit Agreement

16



--------------------------------------------------------------------------------

4.18 Tax Shelter Regulations. Borrower intends not to treat the Term Loan and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify the Bank
thereof.

4.19 Rights in Collateral; Priority of Liens. Borrower owns the property granted
by it as Collateral under the Collateral Documents, free and clear of any and
all Liens in favor of third parties, except Liens permitted under Section 6.01.
Upon the proper filing of UCC financing statements, the Liens granted pursuant
to the Collateral Documents will constitute valid and enforceable first, prior
and perfected Liens on the Collateral in favor of the Bank.

4.20 Special Purpose Entities; Securitizations. Schedule 4.20 sets forth in
connection with each securitization transaction effected by Borrower (each, a
“Securitization”) in connection with the issuance of certain term notes
(“Securitized Notes”) backed by certain Loans originated by Borrower and/or its
Affiliates (“Securitized Loans”):

(a) the name of the related special purpose entity (“SPE”) formed to be the
“Issuer” (in such capacity, the “Issuer”) for such Securitization,

(b) a brief description of the related Sale and Servicing Agreement, including
all amendments, if any (each, a “Sale and Servicing Agreement”) among Borrower,
as the seller (in such capacity, “Seller”), the related SPE, as the issuer, and
the related servicer of the Securitized Loans (in each case, the “Servicer”),

(c) a description of the related Subservicing Agreement (each, a “Subservicing
Agreement”) between the related Servicer and Borrower, as the subservicer (in
such capacity, the “Subservicer”),

(d) a description of the related Indenture (each, an “Indenture”) between the
related Issuer and a certain financial institution acting as the trustee (in
such capacity, a “Trustee”) on behalf of the holders of the related Securitized
Notes (the “Noteholders”) issued by such SPE,

(e) each other document material to such Securitization executed by the Borrower
or its Subsidiaries or Affiliates (in whatever capacity), the Parent, the
related SPE, the related Servicer, the related Trustee or any other party to
such Securitization (each document set forth in clauses (a)-(e), including all
amendments thereto, if any, collectively, the “Securitization Documents”); and

(f) the aggregate outstanding principal balance of the related Securitized Notes
as of January 31, 2008;

(g) the aggregate outstanding principal balance of the related Securitized Loans
as of January 31, 2008; and

(h) the resulting principal value of Borrower’s interested in the related SPE as
of January 31, 2008.

True, correct and complete copies of all of the Securitization Documents have
been made available to Bank and Participants prior to the Closing Date through
Borrower’s “e-Room” described on Schedule 4.20, and such documents will remain
available to Borrower and each Participant during through such “e-Room” (or
other web-based document management system acceptable to Bank) until the
Obligations are satisfied in full. The Borrower represents and warrants that
each SPE is in compliance with the material terms of each Securitization
Document and no default or event of default has occurred and is continuing as of
the Closing Date thereunder, and no indemnification claim has been asserted
against Borrower under the terms of any

 

First State Bank/Brooke Credit Agreement

17



--------------------------------------------------------------------------------

Securitization Document to which Borrower is a party. Without limitation of the
generality of the foregoing, Borrower satisfied all requirements, including any
necessary consents, conditions, legal opinions, trustee and rating agency
approvals, and other requirements, under any Securitization Document to which
Borrower is a party, relating to the merger of Borrower’s predecessor
corporation with and into Borrower. The Borrower is the owner of 100% of the
membership interests in each SPE other than Brooke Master Trust LLC (“BMT”);
Borrower is the owner of 100% of the membership interests in Brooke Warehouse
Funding, LLC (“BWF”) and BWF is the owner of 100% of the membership interests in
BMT.

4.21 Organization Charts. Borrower represents and warrants that the organization
charts annexed to Schedule 4.21 are a true and correct copies of the
organization charts of the Borrower and each Subsidiary and Affiliate of
Borrower.

4.22 Solvency. Both before and after giving effect to the Term Loan, the
disbursement of the proceeds of such Term Loan, the consummation of the
transactions contemplated hereby, and the payment and accrual of all transaction
costs and fees in connection with the foregoing, the Borrower and each of its
Subsidiaries are solvent, meaning: (a) the fair value of the property of each
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured; (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature; and (d) such Person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such Person’s property would constitute an unreasonably small capital. For
purposes hereof, the amount of contingent liabilities (such as litigation,
guarantees and Pension Plan liabilities) at any time shall be computed as the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can be reasonably be expected to become an actual or
matured liability.

4.23 No Brokers. Except for Maxwell Morgan, L.L.C., engaged by the Borrower for
the purpose of soliciting Participants, no person has or will have, as a result
of the transactions contemplated by this Agreement, any right, interest or claim
against or upon Borrower or Bank for any commission, fee or other compensation
as a finder or broker because of any act or omission by such Person or any of
their stockholders or Affiliates.

4.24 Affiliate Debt. As of the date hereof, Borrower has no Indebtedness payable
to any of its Affiliates.

4.25 Monthly Distributions. Each Securitization Entity by the provisions of its
Organizational Documents or by resolution of its board of directors or
equivalent authorized governing body, has authorized and directed for all funds
available to be paid as dividends pursuant to such Organizational Documents or
governing law, whether cash or otherwise, to be distributed to Borrower on a
monthly basis, at all times as the Obligations are outstanding, and Borrower
agrees that it will take no action to contravene or circumvent these
authorizations and directions.

ARTICLE V. AFFIRMATIVE COVENANTS

So long as the Term Loan or other Obligation shall remain unpaid or unsatisfied,
Borrower shall, and shall cause each Subsidiary to:

5.01 Financial Statements. Deliver to the Bank, in form and detail satisfactory
to Bank:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied

 

First State Bank/Brooke Credit Agreement

18



--------------------------------------------------------------------------------

by a report and opinion of Summers, Spencer & Callison, CPAs, Chartered, Topeka,
Kansas, or another independent certified public accountant of recognized
standing reasonably acceptable to the Bank, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and copies of any
management letter, together with a Compliance Certificate;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters (unless more frequently requested by the
Bank), a consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Borrower as fairly presenting the financial condition, results of
operations, shareholders equity and cash flows of Borrower and its Consolidated
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 45 days after the end of each
month: (i) Borrower’s balance sheet and profit and loss statement for the
monthly period then ended, and (ii) a report showing the amount of all Net
Loans;

5.02 Certificates; Other Information. Deliver to the Bank, in form and detail
satisfactory to the Bank:

(a) as soon as available, but in any event, within 60 days after the end of each
of the first three fiscal quarters, a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;

(b) promptly after any request by the Bank, copies of any audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Borrower by independent
accountants in connection with the accounts or books of Borrower or any
Subsidiary, or any audit of any of them;

(c) promptly after Borrower has notified the Bank of any intention by Borrower
to treat the Term Loan and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form;

5.03 Notices. Promptly notify the Bank as and to the extent Borrower has
knowledge thereof:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Subsidiary; (ii) any
dispute, litigation, administrative proceeding, investigation, proceeding,
suspension or other action between Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting Borrower or any
Subsidiary;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary; and

 

First State Bank/Brooke Credit Agreement

19



--------------------------------------------------------------------------------

(e) at least thirty (30) days prior to the proposed effective date thereof,
notice of any of the following (1) any change in Borrower’s name (including
notice of the effective date of the contemplated change of the Borrower’s name
to Aleritas Capital Corporation); (2) any change in Borrower’s assumed business
name(s); (3) any change in Borrower’s principal office address; (4) any change
in Borrower’s state of organization; (5) any conversion of Borrower to a new or
different type of business entity; (6) any change in any other aspect of
Borrower that directly or indirectly relates to any agreements between Borrower
and Bank; or (7) the execution of any Hedge Agreement (the provisions of this
Section 5.03 shall not be construed as permitting any of the foregoing to the
extent otherwise prohibited, but shall merely provide for the giving of notice
as provided herein).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 5.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

5.04 Payment of Obligations. Except to the extent that the failure to do so
would not have (or reasonably be expected to have) a Material Adverse Effect,
pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

5.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except in a transaction permitted by
Section 6.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

5.06 Maintenance of Properties. Except to the extent that the failure to do so
would not have (or reasonably be expected to have) a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.

5.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and will provide for not less than 30 days’ prior notice to
the Bank of termination, lapse or cancellation of such insurance; and obtain key
person life insurance on the Responsible Officers, in an amount not less than
$5,000,000 for the President/CEO, and $2,500,000 per person for each additional
Responsible Officer, with the Borrower as beneficiary of such policies, with
such coverage to be otherwise acceptable to Borrower and Bank, and to be
obtained within 60 days after the Closing Date (provided such insurance is
reasonably available). Evidence of such insurance shall be provided to Bank upon
request.

 

First State Bank/Brooke Credit Agreement

20



--------------------------------------------------------------------------------

5.08 Compliance with Laws and Contractual Obligations.

(a) Comply in all material respects with the requirements of all Laws, and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b) Comply in all material respects with the requirements of all Contractual
Obligations, except in such instances in which (a) such Contractual Obligation
is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

5.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Borrower or such Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or such Subsidiary, as the case may be. Borrower shall maintain at all
times books and records pertaining to the Collateral in such detail, form and
scope as the Bank shall reasonably require.

5.10 Inspection Rights. Upon reasonable notice during regular business hours,
permit representatives and independent contractors of the Bank, at least
annually, to visit and inspect any of its properties and the Collateral to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower. Borrower agrees to pay all
of costs incurred by Bank in connection with such visitation, inspection,
examination and discussions: (a) as required to conduct one complete examination
per fiscal year (which may include examinations at multiple locations), and
(b) as required to complete such other examinations as may be deemed appropriate
by the Bank in its discretion at any time during the continuation of a Default.

5.11 Use of Proceeds. Use the proceeds of the Term Loan only for repayment in
full of the Existing Debt Facilities.

5.12 Financial Covenants.

(a) Tangible Net Worth. Maintain at all times a Tangible Net Worth of the
Borrower and its Consolidated Subsidiaries:

(i) during the first two calendar quarters of 2008, equal to at least
Ninety-seven Million Five Hundred Thousand Dollars ($97,500,000); and

(ii) at all times thereafter, equal to at least One Hundred Million Dollars
($100,000,000).

(b) Stockholders’ Equity. In addition to and without limitation of the
requirements in Section 5.12(a) above, maintain at all times stockholders’
equity determined in accordance with GAAP equal to at least One Hundred Ten
Million Dollars ($110,000,000).

5.13 Maintenance of Net Loans. Maintain Net Loans in an amount not less than the
lesser of: (a) the outstanding balance of the Term Loan, and (b) Twenty Million
Dollars ($20,000,000).

5.14 Collateral Records. Borrower agrees to execute and deliver promptly the
Bank, from time to time, solely for the Bank’s convenience in maintaining a
record of the Collateral, such written statements and schedules as the Bank may
reasonably request designating, identifying or describing the Collateral. The
failure by Borrower, however, to promptly give the Bank such statements or
schedules shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.

 

First State Bank/Brooke Credit Agreement

21



--------------------------------------------------------------------------------

5.15 Security Interests. Borrower shall defend the Collateral against all claims
and demands of all Persons at any time claiming the same or any interest
therein. Borrower shall comply with the requirements of all state and federal
laws in order to grant the Bank valid and perfected first priority security
interests in the Collateral, with perfection, in the case of any investment
property or deposit account, being effected by giving the Bank control of such
investment property or deposit account, rather than by the filing of a UCC
financing statement with respect to such investment property. The Bank is hereby
authorized by Borrower to file any UCC financing statements covering any
Collateral. Borrower shall do whatever the Bank may reasonably request, from
time to time, to effect the purposes of this Agreement and the other Loan
Documents, including filing notices of Liens, UCC financing statements, fixture
filings and amendments, renewals and continuations thereof; cooperating with the
Bank’s representatives; keeping stock records; obtaining waivers from landlords
and mortgagees and from warehousemen and their landlords and mortgages; and,
paying claims which might, if unpaid, become a Lien on the Collateral.

5.16 Servicer Reports, Etc. The Borrower also shall direct each Servicer to add
the Bank to the appropriate distribution list for reports pursuant to each Sale
and Servicing Agreement now or hereafter existing, and shall direct each
Servicer to furnish to the Bank promptly, in accordance with the terms of the
applicable Sale and Servicing Agreement all (i) material correspondence and
(ii) all annual, quarterly, monthly or other regular reports which the Borrower
shall receive from each Servicer pursuant to the related Sale and Servicing
Agreement (the “Servicer Reports”); and, further, shall keep proper files of all
such reports received from each Servicer throughout the periods covered in each
Sale and Servicing Agreement, and upon the request of the Bank, shall promptly
furnish, or cause to be furnished by the applicable Servicer to the Bank any or
all the aforementioned reports requested thereby. To the extent not included in
the Servicer Reports furnished by the applicable Servicer, the Borrower shall
furnish, or cause to be furnished to the Bank the following, without limitation:

(a) Upon discovery by the Borrower (in its capacity as a Seller, Servicer or
Subservicer, as the case may be), notice of a breach of any of the
representations and warranties contained in any Sale and Servicing Agreement or
the failure of the Seller or the Servicer (or Subservicer as the case may be) to
deliver the custodial file for each Securitized Loan to the applicable
custodian;

(b) Notice of the repurchase of any Securitized Loan, for any of the reasons set
forth in (a) above, by the Borrower in its capacity as the Seller, together with
the amount and type of such Securitized Loan repurchased;

(c) A servicer’s certificate or other similar certificate, executed by an
employee of the Servicer responsible for servicing the Securitized Loans
containing among other things, (a) all information necessary to make the
distributions required by the applicable Sale and Servicing Agreement, (b) all
information necessary to enable the trustee to send the statements to
noteholders, (c) a listing of all Securitized Loans repurchased by the Seller,
identifying the outstanding principal amount and type of Loans so repurchased,
(iv) a listing of all Securitized Loans paid in full during the related monthly
period (which loans shall be identified by the loan number set forth in the
schedule of Securitized Loans), (v) all information necessary to enable the
trustee to reconcile all deposits to, and withdrawals from, the collection
account for the related monthly period and payment date to the noteholders,
(vi) the calculation of the DTR Actual Ratio and Cumulative Net Loss Rate for
such determination date (to the extent applicable), and (vii) all other
information required to be disclosed in such servicer’s certificate or other
similar certificate for each Sale and Servicing Agreement;

(d) An officer’s certificate (if prepared thereby) executed by a responsible
officer of the Servicer, dated as of the immediately preceding December 31 (or
other applicable date), stating that (i) a review of the activities of the
Servicer during the preceding twelve (12) month period (or such

 

First State Bank/Brooke Credit Agreement

22



--------------------------------------------------------------------------------

other period as shall have elapsed from the closing date of the Sale and
Servicing Agreement (or the date a successor Servicer began to act as Servicer)
to the date of the first such certificate) and of its performance under the Sale
and Servicing Agreement has been made under such officer’s supervision, and
(ii) to such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under the applicable Sale and Servicing Agreement
throughout such period, or, if there has been a material default in the
fulfillment of any such obligation, specifying each such material default known
to such officer and the nature and status thereof;

(e) An officer’s certificate (if prepared thereby) executed by a responsible
officer of the Servicer of any event that, with the giving of notice or lapse of
time, or both, would terminate the Servicer under the terms of the applicable
Sale and Servicing Agreement;

(f) If received by the Borrower, the audited consolidated balance sheets of the
Servicer (or any Affiliate thereof covering the Servicer) as of the end of the
immediately preceding fiscal year and the audited consolidated statements of
income, shareholders’ equity and cash flows of the Servicer (or such Affiliate)
for such fiscal year, all in reasonable detail and stating in comparative form
the respective figures for the corresponding date and period in the prior fiscal
year, prepared in accordance with GAAP, consistently applied, and certified by
the independent accountants for the Servicer (or such Affiliate);

(g) A statement prepared by the Servicer and as delivered to each noteholder,
and based on information in the servicer’s certificate or other similar
certificate delivered on the required date for the month relating to the
applicable noteholder payment date:

(i) the amount of such distribution allocable to interest with respect to the
Securitized Notes;

(ii) the amount of such distribution allocable to principal with respect to the
Securitized Notes;

(iii) the securitized note balance (expressed in dollars) (after giving effect
to distributions made on such payment date to the noteholders); the interest
carryover shortfall and the principal carryover shortfall;

(iv) the amount of fees and expenses paid under the Sale and Servicing Agreement
and by the applicable trustee with respect to such monthly period;

(v) the note pool factor or similar measurement for the Securitized Notes (after
giving effect to changes therein on the related payment date);

(vi) the amount of collections on the Securitized Loans during such monthly
period, setting forth separately the amount of recoveries with respect to loans
subject to liquidation included in such collections;

(vii) the aggregate outstanding principal balances of all Securitized Loans more
than 30 days, 60 days and 90 days past due as of the related accounting date or
other similar required reporting date;

(viii) whether an event has occurred which could subject the Servicer to
termination or an event of default exists;

(ix) the amount in the servicer reserve account or other similar account and the
trustee reserve account or other similar account (after giving effect to changes
therein on such payment date); and

 

First State Bank/Brooke Credit Agreement

23



--------------------------------------------------------------------------------

(x) the number of Securitized Loans rated by the Servicer in the “Pass”
category, the “Fail” category and the “Watch” category;

(h) an officer’s certificate stating that:

(i) a review of the activities of the Issuer during such year and of its
performance under the applicable Indenture has been made under such Authorized
Officer’s supervision; and

(ii) based on such review, to such Authorized Officer’s knowledge, the Issuer
has complied in all material respects with all conditions and covenants under
the applicable Indenture throughout such year or, if there has been a default in
the compliance of any such condition or covenant, specifying each such default
known to such Authorized Officer and the nature and status thereof.

5.17 Cash Collateral Account. Borrower hereby establishes with Bank a segregated
deposit account or accounts in the name of Borrower and hereby designated as the
“Cash Collateral Account” (such account or accounts, as the same may exist from
time to time, the “Cash Collateral Account”). The Cash Collateral Account shall
be restricted in purpose as provided in this Section 5.17 and no withdrawal of
any amounts therefrom by Borrower shall be permitted except and only to the
extent amounts are released to Borrower under the provisions of this
Section 5.17. On each monthly Payment Date, commencing with the initial Payment
Date and continuing through and including the Payment Date occurring on
August 10, 2009 (the “Determination Date”), Borrower shall deposit into the Cash
Collateral Account the monthly sum of One Million Dollars ($1,000,000). Such
monthly deposits shall be accumulated in the Cash Collateral Account and held in
the Collateral Account as Collateral and distributed or applied as follows:

(a) If, on the Determination Date, one of the following events (each, a “Cash
Collateral Release Condition”) shall have occurred:

(i) Borrower, Brooke Warehouse Funding, LLC (“BWF”), Brooke Master Trust, LLC
(“BMT”) and Fifth Third Bank (“5/3”“) have extended the term of the current
revolving credit facility evidenced by the Series 2007-A Note Purchase Agreement
dated as of December 10, 2007 (the “Existing 5/3 Facility”) on substantially
similar terms to a date extending at least six months beyond the Term Loan
Maturity Date; or

(ii) Borrower, BWF and BMT have replaced the Existing 5/3 Facility with a
replacement credit facility (the “Replacement Credit Facility”) on terms
substantially similar to the Existing 5/3 Facility to a date extending at least
six months beyond the Term Loan Maturity Date; or

(iii) Borrower, BWF and BMT have completed all arrangements necessary for the
re-allocation of the loans currently held under the Master Trust Indenture dated
as of December 10, 2007 (the “Master Indenture”) to a segregated asset pool
under the Master Indenture in connection with the issuance of a Series of Notes
under the terms of the Master Indenture and a Series Supplement, with the term
of such Notes matching the maturities of such loans, and otherwise on
substantially similar economic terms;

Then, subject to (c) below, the funds in the Cash Collateral Account shall be
released to Borrower within ten (10) days after the Determination Date. No Cash
Collateral Release Condition shall be deemed to have occurred unless and until
evidence satisfactory to Bank demonstrating the occurrence and terms of the
matters described in (i), (ii) or (iii) above shall have been delivered to Bank.

(b) If, on the Determination Date, none of the Cash Collateral Release
Conditions have occurred, all amounts on deposit in the Cash Collateral Account
shall be released to Bank and shall be applied by Bank under the terms of the
Loan Documents or, at the option of Bank, retained in the Cash Collateral
Account as Collateral.

 

First State Bank/Brooke Credit Agreement

24



--------------------------------------------------------------------------------

(c) If, on the Determination Date, events described in (a)(i), (ii) or
(iii) have occurred, but on economic terms such that the net present value of
the remaining excess cash flows attributable to the Securitizations as of the
Determination Date (the “Actual Remaining Cash Flow Value”) is less than 172% of
the then-outstanding principal balance of the Term Loan (the “Required Remaining
Cash Flow Value”), then:

(i) an amount equal to the difference between the Required Remaining Cash Flow
Value and the Actual Remaining Cash Flow Value (such difference, the “Retained
Cash Collateral Requirement”) shall be applied by Bank under the terms of the
Loan Documents or, at the option of Bank, retained in the Cash Collateral
Account as Collateral;

(ii) any amounts remaining in the Cash Collateral Account in excess of the
Retained Cash Collateral Requirement shall be released to the Borrower; and

(iii) in the event that the amount of the Retained Cash Collateral Requirement
is greater than the amount then on deposit in the Cash Collateral Account,
Borrower shall deposit the difference with Bank in cash, with such amount
additional amount to be applied by Bank under the terms of the Loan Documents
or, at the option of Bank, retained in the Cash Collateral Account as
Collateral.

For purposes of this subsection (c), the net present value of the remaining
excess cash flows attributable to the Securitizations shall be calculated using
a discount rate of 11%, an annualized prepayment rate of 10% (or the actual
prepayment rate for the preceding twelve month period, whichever is greater) and
annualized credit loss assumption of 0.5% (or the actual credit loss experience
for the preceding twelve month period, whichever is greater).

(d) Borrower hereby assigns to Bank and grants to Bank a security interest in
the Cash Collateral Account and all sums from time to time therein, and the Cash
Collateral Account and such sums on deposit from time to time therein shall
constitute part of the Collateral.

(e) Interest accruing on amounts in the Cash Collateral Account shall accrue to
the Cash Collateral Account and shall be held and applied as provided in this
Section 5.17.

(f) Funds on deposit in the Cash Collateral Account may, subject to the mutual
agreement of Bank and Borrower, be invested in such investments and upon such
terms as may be mutually determined by Bank and Borrower, provided that at all
times Bank shall have a perfected first-priority security interest in all such
investments and provided further that Borrower agrees to take such actions and
execute such documents as is necessary to create and perfect such security
interest in such investments.

(g) Notwithstanding the foregoing, upon the occurrence of an Event of Default
Bank shall be entitled to take all actions and exercise all rights with respect
to the Cash Collateral Account and any amounts from time to time on deposit
therein as may be permitted under this Agreement, the other Loan Documents and
applicable law.

ARTICLE VI. NEGATIVE COVENANTS

So long as the Term Loan or other Obligation hereunder, without the prior
written consent of the Bank, shall remain unpaid or unsatisfied, Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

6.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of the
Collateral, whether now owned or hereafter acquired, other than the following:

(a) Liens in favor of the Bank;

 

First State Bank/Brooke Credit Agreement

25



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 6.01 hereto and any
renewals or extensions or refinancings or refundings thereof, provided that the
property covered thereby is not increased and any renewal or extension or
refinancings or refundings of the obligations secured or benefited thereby is
permitted by Section 6.03(b);

(c) Liens (i) for taxes not yet due and payable, or (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted and
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens: (i) arising in the ordinary course of business which are not overdue
for a period of more than 30 days, or (ii) which are being contested in good
faith and by appropriate proceedings diligently conducted and if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(h) or securing appeal or other surety bonds
relating to such judgments;

(i) Liens securing Indebtedness permitted under Section 6.03(d); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens existing on assets of other Persons at the time of acquisition of such
other Persons or of such assets by the Borrower or a Subsidiary;

(k) Liens upon Purchased/Participated Loans;

(l) Liens upon membership interests of Subsidiaries of Borrower (other than
interests in the Securitization Entities) which Subsidiaries were created for
the sole purpose of purchasing from Borrower and holding Purchased/Participated
Loans and which secure Indebtedness no greater than Borrower’s equity interest
in such Subsidiary; and

(m) Liens upon Loans in an amount reasonably necessary to secure the
Indebtedness described in Section 6.03(i); provided:

(A) the principal balance of the Loans subject to such Liens shall not exceed
140% of the amount of Indebtedness secured thereby;

 

First State Bank/Brooke Credit Agreement

26



--------------------------------------------------------------------------------

(B) Borrower shall provide written notice to Bank not less than ten
(10) business days in advance of the effective date of any such Lien, setting
forth the nature of such Liens, the Loans affected thereby and the Indebtedness
secured thereby and providing information and documentation reasonably requested
by Bank

Bank shall, upon not less than ten (10) business days advance written notice
from Borrower, provide and authorize such evidence of the release of the
specific Loans subject to the Lien permitted under subsections 6.01(l) and/or
(m) (including, without limitation, UCC-3 Statements of Amendment excluding such
Loans from the Collateral) as may be reasonably requested by Borrower; provided
that no such Lien shall be permitted in the event that any Event of Default (or
event or circumstance which could, with the passage of time or the giving of
notice or both, become and Event of Default) shall exist and be continuing or
the granting of such Lien would violate any other provision of this Agreement.

6.02 Investments. Make any Investments, except:

(a) Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(b) Investments of Borrower in any wholly-owned Subsidiary (whether then
existing or newly organized) and Investments of any wholly-owned Subsidiary in
Borrower or in another wholly-owned Subsidiary;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

(d) Those Investments, if any, described on Schedule 6.02.

6.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 6.03
hereto and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder;

(d) Indebtedness in respect to capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed assets within the limitations set forth in
Section 6.01(i), provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $100,000;

(e) Indebtedness secured by Liens permitted under Section 6.01 (provided that
the amount of such Indebtedness does not exceed the value of the property or
interests subject to such Liens);

(f) Indebtedness payable to trade creditors incurred in the ordinary course of
business; and

 

First State Bank/Brooke Credit Agreement

27



--------------------------------------------------------------------------------

(g) endorsement of items for deposit or collection of checks or other commercial
paper required in the ordinary course of business;

(h) Permitted Indebtedness not to exceed in the aggregate at any time the
principal amount of $10,000,000;

(i) A working capital line of credit in the amount of up to $3,000,000; and

(j) Indebtedness not to exceed in the aggregate at any time the principal amount
of $200,000.

Further, without limitation of the foregoing, Borrower shall not incur any
Indebtedness to any Affiliate of Borrower in excess of $100,000 without Borrower
and such Affiliate first entering into a subordination agreement with respect to
such Indebtedness in form and substance satisfactory to Bank.

6.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into,
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise), to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must also be a wholly-owned Subsidiary.

6.05 Corporate Changes.

(a) Change its jurisdiction of organization and/or organization and/or
organizational identification number (if any), change its corporate name; or

(b) Without thirty (30) days prior written notice to Bank:

(i) change its chief executive office, principal place of business, corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral;

(ii) engage in any material line of business substantially different from those
lines of business conducted by Borrower and its Subsidiaries on the date hereof;

(iii) change its fiscal year; or

(iv) Fund or otherwise commence operations of any Subsidiary formed to serve as
an SPE in connection with a Securitization.

6.06 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

First State Bank/Brooke Credit Agreement

28



--------------------------------------------------------------------------------

(b) Dispositions (i) of inventory in the ordinary course of business, (ii) of
Investments permitted under Section 6.02(a) in the ordinary course of business
and (iii) in the nature of payments for property or services used or acquired by
the Borrower or any Subsidiary as otherwise not prohibited hereunder.

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary;

(e) Dispositions of Purchased/Participated Loans; and

(f) Dispositions permitted by Section 6.04.

provided, however, that any Disposition pursuant to this section shall be for
fair market value.

6.07 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate or Subsidiary of Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to Borrower or such Affiliate or Subsidiary as would be obtainable by Borrower
or such Affiliate or Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate or Subsidiary.

6.08 Margin Regulations. Use the proceeds of the Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System of the United States) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

6.09 Hedge Agreements. Enter into any Hedge Agreement, other than Hedge
Agreements entered into in the ordinary course of the Borrower’s business and
not for speculative purposes.

6.10 Distributions. Declare or pay any Distribution, or permit any of its
Subsidiaries to purchase or otherwise acquire for value any stock or interest of
the Borrower, provided, however, the Borrower may declare and pay Distributions
payable in common stock; and provided further that the foregoing shall not
prohibit Subsidiaries from making distributions to Borrower.

6.11 Borrower Account. Use any funds in the Borrower Account for any purpose
other than repayment of the Term Loan.

6.12 Subsidiary. Form any Subsidiary or Affiliate of any Person (except that
upon notice given pursuant to Section 6.05(iv) above, Borrower may form a
Subsidiary to serve as an SPE in connection with a Securitization).

6.13 Securitizations. Amend, modify or revoke (or consent to any amendment,
modification or revocation of) any of the Direction Letters or the
Securitization Documents or any Organization Documents of any Securitization
Entity, or transfer or encumber, or take any action in furtherance of the
transference or encumbrance of, Borrower’s membership interests in the
Securitization Entities or any rights relating thereto.

6.14 New Accounts. Open any new deposit and/or other accounts except those
described on Schedule 4.09 or use any special purpose account not subject to a
control agreement in favor of Bank for any purpose other than the special
purpose for which it exists.

 

First State Bank/Brooke Credit Agreement

29



--------------------------------------------------------------------------------

ARTICLE VII. EVENTS OF DEFAULT AND REMEDIES

7.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower fails to pay when and as required to be paid herein,
any amount of principal or interest on the Term Loan, or any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of 5.12, 5.13 5.17 or Article VI ; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 10 days after written notice thereof from the Bank to Borrower (provided,
however, that if such failure is not reasonably curable within such ten-day
period, but is reasonably curable within a longer period of time not to exceed
thirty days, then an Event of Default under this Section 7.01(c) shall not be
deemed to have occurred as long as Borrower commences such cure within such
ten-day period, provides timely notice to Bank of the same as required under
Section 5.03(a), and thereafter diligently pursues the same to completion and
cures the same within such thirty-day period); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower in any Loan
Document, or in any document delivered in connection herewith or therewith shall
be materially incorrect or materially misleading when made or deemed made; or

(e) Cross-Default. (i) Borrower or any Subsidiary (A) fails to make any payment
when due, after accounting for any applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ

 

First State Bank/Brooke Credit Agreement

30



--------------------------------------------------------------------------------

or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against Borrower or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or the Borrower or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
the Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document, or
any Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or, subject to Section 6.01, is not, valid,
perfected and prior to all other Liens or is terminated, revoked or declared
void; or

(k) Change of Control. There occurs any Change of Control; or

(l) Change of Management. There occurs any Change of Management; or

(m) Default Under Securitization Documents. There shall occur any default
(however designated) on the part of Borrower or any of the Securitization
Entities under any Securitization Document to which Borrower is a party and, if
applicable, such default continues beyond the applicable grace period.

(n) Material Adverse Effect. There occurs any event or circumstance that in the
reasonable commercial judgment of Bank has (or is reasonably likely to have) a
Material Adverse Effect.

7.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Bank may, take any or all of the following actions:

(a) declare the unpaid principal amount of the Term Loan, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower; and

(b) exercise all rights and remedies available to it under the Loan Documents or
applicable law;

 

First State Bank/Brooke Credit Agreement

31



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the Term Loan and all interest and
other amounts as aforesaid shall automatically become due and payable.

7.03 Application of Funds. After the exercise of remedies provided for in
Section 7.02 (or after the Term Loan has automatically become immediately due
and payable as set forth in the proviso to Section 7.02), any amounts received
on account of the Obligations may be applied by the Bank to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (including Attorney Costs and amounts payable under Article III) payable
to the Bank; then to the remaining Obligations and to such other Persons in such
order and manner as Bank shall determine, with the balance, if any after all of
the Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by Law.

ARTICLE VIII. MISCELLANEOUS

8.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower shall be
effective unless in writing signed by the Bank and Borrower and acknowledged by
the Bank, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

8.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered, to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, specified for such Person on Schedule 8.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, upon delivery; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and the sender has received electronic
confirmation of error free receipt; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to the
Bank pursuant to this Agreement shall not be effective until actually received
by the Bank. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower and the Bank.
The Bank may also require that any such documents and signatures be confirmed by
a manually-signed original thereof; provided, however, that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.

(d) Reliance by the Bank. The Bank shall be entitled to rely and act upon any
notices purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice

 

First State Bank/Brooke Credit Agreement

32



--------------------------------------------------------------------------------

specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Bank and the
other Indemnitees from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of Borrower. All telephonic notices to and other communications with the
Bank may be recorded by the Bank, and each of the parties hereto hereby consents
to such recording.

(e) Authority of Responsible Officers. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

8.03 No Waiver; Cumulative Remedies. No failure by the Bank to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

8.04 Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay or reimburse
the Bank for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission systems in connection with this Agreement, and
(b) to pay or reimburse the Bank for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Bank and the cost of independent public
accountants and other outside experts retained by the Bank. The agreements in
this Section shall survive the termination of the Term Loan Commitment and
repayment of all other Obligations.

8.05 Indemnification by Borrower. Whether or not the transactions contemplated
hereby are consummated, Borrower shall indemnify and hold harmless the Bank and
its Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Term Loan
Commitment, Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demand, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall have
any liability for any indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). The
agreements in this Section shall survive the repayment, satisfaction or
discharge of all the other Obligations. All amounts due under this Section 8.05
shall be payable within ten Business Days after demand therefor.

 

First State Bank/Brooke Credit Agreement

33



--------------------------------------------------------------------------------

8.06 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to the Bank or the Bank exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred.

8.07 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Bank and Bank may not assign or otherwise transfer any of
its rights or obligations hereunder except (i) by way of participation in
accordance with the provisions of subsection (b) of this Section, or (ii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (c) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) The Bank may, without the consent of, or notice to, Borrower, sell
participations to any Person (other than a natural person or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each a “Participant”) in all or a
portion of the Bank’s rights and/or obligations under this Agreement (including
all or a portion of the Term Loan).

(c) The Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under the Note, if any) to
secure obligations of the Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for the Bank as a party hereto.

8.08 Set-off. In addition to any rights and remedies of the Bank provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Bank is authorized at any time and from time to time, without prior notice to
Borrower , any such notice being waived by Borrower (on its own behalf and on
behalf of the Borrower) to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, the
Bank to or for the credit or the account of the Borrower against any and all
Obligations owing to the Bank hereunder or under any other Loan Document to the
extent of the Borrower’s liability therefor, now or hereafter existing,
irrespective of whether or not the Bank shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. The Bank agrees promptly to notify Borrower
after any such set-off and application made by the Bank; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

8.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Bank shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loan or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by the Bank exceeds the Maximum Rate, such Person may,
to

 

First State Bank/Brooke Credit Agreement

34



--------------------------------------------------------------------------------

the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

8.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Bank in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

8.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Bank,
regardless of any investigation made by the Bank or on its behalf and
notwithstanding that the Bank may have had notice or knowledge of any Default at
the time of the Term Loan, and shall continue in full force and effect as long
as the Term Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

8.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.14 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEBRASKA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH State; PROVIDED THAT THE BANK SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEBRASKA SITTING IN
OMAHA, NEBRASKA OR OF THE UNITED STATES FOR THE DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER AND THE BANK CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. BORROWER AND THE BANK IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. BORROWER AND THE BANK WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

First State Bank/Brooke Credit Agreement

35



--------------------------------------------------------------------------------

8.15 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

8.16 Time of the Essence. Time is of the essence of the Loan Documents.

8.17 NOTICE REQUIRED BY LAW. A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU AND US FROM ANY MISUNDERSTANDINGS
OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR OFFER TO FOREBEAR
REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION IN CONNECTION
WITH ANY LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY AMENDMENT OF,
CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR
PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH ANY LOAN OF
MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.

 

First State Bank/Brooke Credit Agreement

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BROOKE CREDIT CORPORATION, a Delaware corporation

By:

 

 

FIRST STATE BANK

By:

 

 

 

i